DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 10/22/2021, is acknowledged.

3.  Claims 1-12, 15, 16, 18, 20, 22-26  are pending.

4.  Applicant’s election without traverse of Group II, claims 23-26 directed to an anti-MAEA antibody or a fragment thereof, filed on 04/28/2022, is acknowledged.   
 
5.  Claims 1-12, 15, 16, 18, 20, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 23-26 are under examination as they read on an anti-MAEA antibody or a fragment thereof.
   
7.  Applicant’s IDS, filed 05/11/2021, 08/31/2021 and 03/07/2022, is acknowledged. 

8. Applicant states that this application is a continuation application of the prior-filed application, 16/199,555, filed 11/26/2018. A continuation application cannot include new matter. Applicant is required to change the relationship (continuation application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: For example, “An anti-MAEA antibody or a fragment thereof comprising a VH chain comprising HCDR1 having the amino acid sequence set forth in SEQ ID NO: 28, HCDR2 having the amino acid sequence set forth in SEQ ID NO: 30, and HCDR3 having the amino acid sequence set forth in SEQ ID NO: 32” claimed in claim 23, " The anti-MAEA antibody or the fragment thereof of claim 23, further comprising a VL chain comprising a LCDR1 having the amino acid sequence set forth in SEQ ID NO: 42, a LCDR2 having the amino acid sequence set forth in SEQ ID NO: 102, and LCDR3 having the amino acid sequence set forth in SEQ ID NO: 44" claimed in claim 24, “he anti-MAEA antibody or the fragment thereof of claim 23, comprising a VH chain comprising the amino acid sequence set forth in SEQ ID NO: 9" in claim 25, and “The anti-MAEA antibody or the fragment thereof of claim 25, further comprising a VL chain comprising the amino acid sequence set forth in SEQ ID NO: 11” claimed in claim 26, were not disclosed in the prior-filed applications. 

Accordingly, the priority is set at the filing data of the instant application 10/01/2020 for claims 23-26.  Should the Applicant disagree with the Examiner’s factual determination above, it is incumbent upon the Applicant to provide the serial number and specific page number(s) of any parent application filed prior to 10/01/2020, which specifically supports the particular claim limitation for each and every claim limitation in all the pending claims which applicant considers to have been in possession of and fully enabled for prior to 10/01/2020.

9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
10.  Claims 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 23 and 25 encompass a genus of anti-MAEA antibodies comprising less than the required 6 CDRs.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding MAEA.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

 [0126] Generation of MAEA monoclonal antibody (mAb). BALB/c mice were immunized with a KLH-conjugated MAEA peptide that is part of the extracellular domain (AAQKN IDRET SHVTM VVAEL EKTLS GCPA (SEQ ID NO:7)) and boosted with the same peptide and recombinant MAEA protein (Novus# NBP2-23208). Hybridomas producing mAbs to human MAEA were generated by standard techniques from splenocytes fused to Ag8.653 or NSO.sup.bcl2 myeloma cells..sup.19 Clone 92 (IgG2a) was firstly selected by ELISA screen as its mAbs recognized MAEA peptide/protein, but not human IgG. Subclone 92.25 was further selected and validated by FACS staining of wild type but not MAEA.sup.Csf1rCre mouse BM cells due to only one amino acid difference between the human and mouse sequence in the antibody target region. mAbs were then concentrated and purified from concentrated hybridoma supernatant by Am icon Ultra-15 100K filters (Millipore) and NAb Protein NG Spin kits (Thermo Scientific). 
[0072] Also provided is an Anti-MAEA mAb 92.25 having the following sequences, where the Signal sequence/peptide is in italics, CDRs 1-3 are underlined, and the framework (FR) regions are not italicized or underlined (SEQ ID NO: 28, 30, 32, 42, 102,  and 44).

It is unlikely that the anti-MAEA antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the mab 92.25 fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce specific binding antibodies as broadly defined by the claims.   Further, the specification does not teach that a functional antibody can be obtained by replacing the CDR regions of an acceptor antibody with the less than all the 6 CDRs sequences of a donor antibody.  

With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody 92.25, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.
 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 
 

11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.  Claims 23-26 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by US 20190077878  (March 2019), as is evidenced by the specification at [0072] and [0126].

The `878 publication teaches the anti-MAEA mAb produced by hybridoma clone 92.25 (see [0029] FIG. 18A-18F). The `878 publication further  teaches the generation of MAEA monoclonal antibody (mAb). BALB/c mice were immunized with a KLH-conjugated MAEA peptide that is part of the extracellular domain (AAQKN IDRET SHVTM VVAEL EKTLS GCPA (SEQ ID NO:7)) and boosted with the same peptide and recombinant MAEA protein (Novus#NBP2-23208). Hybridomas producing mAbs to human MAEA were generated by standard techniques from splenocytes fused to Ag8.653 or NSO.sup.bc12 myeloma cells.sup.19. Clone 92 (IgG2a) was firstly selected by ELISA screen as its mAbs recognized MAEA peptide/protein, but not human IgG. Subclone 92.25 was further selected and validated by FACS staining of wild type but not Maea.sup.CsflrCre mouse BM cells due to only one amino acid difference between the human and mouse sequence in the antibody target region. mAbs were then concentrated and purified from concentrated hybridoma supernatant by Amicon Ultra-15 100K filters (Millipore) and NAb Protein A/G Spin kits (Thermo Scientific) [0069]. 
 
Moreover, the `878 publication teaches that Clone 92.25 (IgG2a) was isolated, which interacts specifically with both murine and human MAEA, owing to the highly conserved MAEA amino acid sequence across species (FIG. 18A). Wild-type mice were treated with 92.25 or isotype control (100 .mu.g daily 5 days a week for 3 weeks). Anti-MAEA significantly reduced erythroblast numbers in BM without affecting the total cellularity (FIG. 18B, 18C), but not in the spleen. The treatment also led to alterations in erythroblast differentiation similar to macrophage-selective Maea knockouts (FIG. 18D) without reductions of macrophage numbers (FIG. 18E). Furthermore, in vitro EI reconstitution assay showed that 92.25 significantly inhibited island formation (FIG. 18 F), clearly indicating that the EI phenotype from Maea deficiency does not originate solely from a defect of macrophage maturation and direct adhesion mediated via Maea is required for adult BM erythropoiesis [0088].

The referenced mAb 92.25 is the same claimed antibody as is evidenced by the specification at [0072] and [0126] which discloses the same antibody name and same method of generating the antibody.

Although the reference does not teach the sequences for the CDRs from the 92.25 monoclonal antibody, these are intrinsic properties of the 92.25 antibody. Also, it is an inherent property of the 92.25  immunoglobulin light and heavy chains to bind to the same antigen as the original antibody. Therefore, the light and heavy chain CDRs instantly claimed are unpatentable over the prior art as the sequences are intrinsic properties of the antibody. Further, the claim limitations of heavy and light chains of 92.25 would also all be intrinsic properties of immunoglobulin chains derived from the 92.25 antibody and therefore are also all unpatentable over the prior art.

know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.

The issues presented herein are akin to the holding in In re Crish, 73 USPQ2d 1364 (CAFC 2004) where the Federal Circuit held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
Like the references in Crish, the prior art of `878 publication discloses a material containing the same sequence recited in the claims. It is undisputed that `878 publication discloses an antibody that contains the amino acids recited in Applicant’s claims. That disclosure is anticipatory, even if it was not until the present application that Applicants characterized Mab 92.25 by its amino acid sequences. 
The reference teachings anticipate the claimed invention.

 13.  Claims 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al (Blood. March 14, 2019;133(11):1222-1232), as is evidenced by the specification at [0072] and [0126].

Wei et al isolated clone 92.25 (IgG2a), which interacts specifically with both murine and human MAEA, owing to the highly conserved MAEA amino acid sequence across species (Figure 6C, page 1227, right col., 2nd ¶, page 1228, left col., top ¶).  Wei et al teach the generation fo MAEA mAb wherein BALB/c mice were immunized with a keyhole limpet hemocyanin– conjugated MAEA peptide that is part of the extracellular domain (AAQKN IDRET SHVTM VVAEL EKTLS GCPA) and boosted with the same peptide and recombinant MAEA protein (Novus). Hybridomas producing monoclonal antibodies (mAbs) against human MAEA were generated by standard techniques from splenocytes fused to Ag8.653 or NSObcl2 myeloma cells.  Clone 92 (IgG2a) was firstly selected by an enzyme-linked immunosorbent assay screen as its mAb recognized MAEA peptide/protein, but not human IgG. Subclone 92.25 was further selected and validated by FACS staining of wild-type, but not MaeaCsf1rCre, mouse BM cells due to only 1-aa difference between the human and mouse sequence in the antibody target region. mAbs were then concentrated and purified from concentrated hybridoma supernatant by Amicon Ultra-15 100K filters (Millipore) and NAb Protein A/G Spin kits (Thermo Fisher Scientific) (page 1223, under Generation of MAEA mAb).

The referenced mAb 92.25 is the same claimed antibody as is evidenced by the specification at [0072] and [0126] which discloses the same antibody name and same method of generating the antibody.

Although the reference does not teach the sequences for the CDRs from the 92.25 monoclonal antibody, these are intrinsic properties of the 92.25 antibody. Also, it is an inherent property of the 92.25  immunoglobulin light and heavy chains to bind to the same antigen as the original antibody. Therefore, the light and heavy chain CDRs instantly claimed are unpatentable over the prior art as the sequences are intrinsic properties of the antibody. Further, the claim limitations of heavy and light chains of 92.25 would also all be intrinsic properties of immunoglobulin chains derived from the 92.25 antibody and therefore are also all unpatentable over the prior art.

know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.

The issues presented herein are akin to the holding in In re Crish, 73 USPQ2d 1364 (CAFC 2004) where the Federal Circuit held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
Like the references in Crish, the prior art of Wei et al discloses a material containing the same sequence recited in the claims. It is undisputed that Wei et al discloses an antibody that contains the amino acids recited in Applicant’s claims. That disclosure is anticipatory, even if it was not until the present application that Applicants characterized Mab 92.25 by its amino acid sequences. 
The reference teachings anticipate the claimed invention.

14.  No claim is allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 23, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644